Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 6/24/2020.  Claims 1-20 are pending. Claims 1 (a method), 9 (a machine), and 17 (a method) are independent.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 8/17/2022, with respect to the rejection(s) of claim(s) 1-4, 7-12, 15, 16, 17, and 18 in view of Schultz et al., US 2015/0271206 have been fully considered and are persuasive. Schultz does not disclose “the notification is operable to provide access to the content represented by the notification.”  For example, the cited notifications of Schultz are elements in a presentation and do not link to other data.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Schultz in view of Deenadayal, US 2018/0336373.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., US 2015/0271206 (filed 2014-03), in view of Deenadayal, US 2018/0336373 (filed 2017-08).
As to claim 17 Schultz discloses a method comprising:
	determining that an application having screen share capability is running on a computing device; (“adjust the collaboration session (e.g., by downgrading the security level and redacting a screen-view of particular information).” Schultz ¶ 16. “collaboration device 220 may request authentication information from the one or more users. For example, when multiple users are utilizing a particular user device 210 (e.g., an interactive multimedia whiteboard device)” Schultz ¶ 32)
determining a security state of an environment of the computing device; and responsive to a determination that the security state is unsecure, (“collaboration device 220 may select a security level when generating the trust-score for the collaboration session. For example, collaboration device 220 may determine that a trust-score satisfies a classified security level trust-score threshold, and may select the classified security level for the collaboration session.” Schultz ¶ 38)
obfuscating sensitive information included in a notification … displayed within an application window being displayed by the computing device…. (the notification is the information in the collaboration session. “collaboration device 220 accesses stored information indicating a set of redactions to be performed when the unclassified security level is utilized.” Schultz ¶ 59. “user device 210-3 displays, via the collaboration session, information identifying the security level for the collaboration session (e.g., “SLS: Unclassified”) and information identifying the security level for the set of users associated with user device 210-3 (e.g., “SLU: Unclassified”). As shown by reference number 648, information that is not to be provided to the set of users associated with user device 210-3, based on the security level associated with the set of users, is redacted.” Schultz ¶ 60)

Schultz does not disclose:
representing content accessible by a user, the notification being a user-interface element …, wherein the notification is operable to provide access to the content represented by the notification.

Deenadayal discloses: 
representing content accessible by a user, the notification being a user-interface element (“In FIG. 7B, shown is an example illustration of a viewer application 181 that can be executed in a destination device 110 to generate a shared screen 720 of a screen-sharing stream 187 corresponding to the screen 703 of FIG. 7A. The shared screen 720 of the screen-sharing stream 187 can alternatively be displayed in a destination device 110 that does not execute the viewer application 181. The shared screen 720 can include an obscured area corresponding to the email list pane 712, while the areas corresponding to the email pane 715 and the preview pane 718 are not obscured.” Deenadayal ¶ 72)…, wherein the notification is operable to provide access to the content represented by the notification (“The screen 703 has panes including an email list pane 712, an email pane 715 and a preview pane 718. … In one example, the email list pane 712 can be considered to include sensitive information or private information, and the area of the email list pane 712 can be required to be initially obscured in the screen-sharing stream 187 when the email application 175 is displayed on the client device 109. Any of the panes can be initially obscured.” Deenadayal ¶ 71.  The email list pane providing access to emails. For example, the middle entry in the list is displayed on the right side of Deenadayal’s Figures 7A-7B).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Schultz with Deenadayal by providing for screen sharing and selective redaction of email lists in an email messaging application (Deenadayal Figures 7a-b).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz with Deenadayal in order to allow screen sharing of emails, presentations, documents and other content while mitigating security and privacy concerns to the organization and the presenting users, Deenadayal ¶¶ 2-3.

As to claim 18 Schultz in view of Deenadayal discloses the method of claim 17 and further discloses:
wherein the security state of the environment is based on one or more of a security of one or more displays of the computing device, a number of displays coupled to the computing device, (Schultz ¶ 32, authentication via connected mobile phones. See Schultz figures 6.) and an image of an environment of the computing device. (“FIG. 1B, a new user may enter a conference room in which the third user device is providing the collaboration session. The third user device may detect the new user (e.g., via a facial-recognition camera, via a microphone, via a near-field communication detection of a particular user device being utilized by the new user, via an indication by another user of the third user device, etc.). The third user device may request an adjustment to the collaboration session (e.g., to re-calculate the trust-score for the collaboration session, and downgrade the security level accordingly) based on detecting the new user.” Schultz ¶ 15. Detecting a change in the environment.)


Claim(s) 1-4, 6-12, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., US 2015/0271206 (filed 2014-03), in view of Deenadayal, US 2018/0336373 (filed 2017-08), and Panchapakesan et al., US 2016/0378999 (filed 2015-10).

As to claims 1, 9, Schultz discloses a method/machine comprising:
(with regard to the processors/memory of claim 9, see Schultz Figure 3 and associated description)
responsive to a determination, by a computing device, that a screen sharing application is running (“adjust the collaboration session (e.g., by downgrading the security level and redacting a screen-view of particular information).” Schultz ¶ 16. “collaboration device 220 may request authentication information from the one or more users. For example, when multiple users are utilizing a particular user device 210 (e.g., an interactive multimedia whiteboard device)” Schultz ¶ 32) in an unsecure environment, (“collaboration device 220 may select a security level when generating the trust-score for the collaboration session. For example, collaboration device 220 may determine that a trust-score satisfies a classified security level trust-score threshold, and may select the classified security level for the collaboration session.” Schultz ¶ 38)
identifying sensitive information included in a notification … displayed within an application window being displayed by the computing device…; and (the notification is the information in the collaboration session. “collaboration device 220 accesses stored information indicating a set of redactions to be performed when the unclassified security level is utilized.” Schultz ¶ 59. “user device 210-3 displays, via the collaboration session, information identifying the security level for the collaboration session (e.g., “SLS: Unclassified”) and information identifying the security level for the set of users associated with user device 210-3 (e.g., “SLU: Unclassified”). As shown by reference number 648, information that is not to be provided to the set of users associated with user device 210-3, based on the security level associated with the set of users, is redacted.” Schultz ¶ 60)
obfuscating the identified sensitive information; and (see Schultz Figs. 1B and 6E illustrating redactions.) 
responsive to a determination, by the computing device, that the screen sharing application is running in an (“FIG. 1B, a new user may enter a conference room in which the third user device is providing the collaboration session. The third user device may detect the new user (e.g., via a facial-recognition camera, via a microphone, via a near-field communication detection of a particular user device being utilized by the new user, via an indication by another user of the third user device, etc.). The third user device may request an adjustment to the collaboration session (e.g., to re-calculate the trust-score for the collaboration session, and downgrade the security level accordingly) based on detecting the new user.” Schultz ¶ 15. Detecting a change in the environment.)

Schultz does not disclose:
representing content accessible by a user, the notification being a user-interface element …, wherein the notification is operable to provide access to the content represented by the notification
 uncertain environment, 
providing a warning regarding a potential leak of sensitive information included in the notification displayed within the application window being displayed by the computing device.

Deenadayal discloses: 
representing content accessible by a user, the notification being a user-interface element (“In FIG. 7B, shown is an example illustration of a viewer application 181 that can be executed in a destination device 110 to generate a shared screen 720 of a screen-sharing stream 187 corresponding to the screen 703 of FIG. 7A. The shared screen 720 of the screen-sharing stream 187 can alternatively be displayed in a destination device 110 that does not execute the viewer application 181. The shared screen 720 can include an obscured area corresponding to the email list pane 712, while the areas corresponding to the email pane 715 and the preview pane 718 are not obscured.” Deenadayal ¶ 72)…, wherein the notification is operable to provide access to the content represented by the notification (“The screen 703 has panes including an email list pane 712, an email pane 715 and a preview pane 718. … In one example, the email list pane 712 can be considered to include sensitive information or private information, and the area of the email list pane 712 can be required to be initially obscured in the screen-sharing stream 187 when the email application 175 is displayed on the client device 109. Any of the panes can be initially obscured.” Deenadayal ¶ 71.  The email list pane providing access to emails. For example, the middle entry in the list is displayed on the right side of Deenadayal’s Figures 7A-7B).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Schultz with Deenadayal by providing for screen sharing and selective redaction of email lists in an email messaging application (Deenadayal Figures 7a-b).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz with Deenadayal in order to allow screen sharing of emails, presentations, documents and other content while mitigating security and privacy concerns to the organization and the presenting users, Deenadayal ¶¶ 2-3.

Schultz in view of Deenadayal does not disclose:
uncertain environment, 
providing a warning regarding a potential leak of sensitive information included in the notification displayed within the application window being displayed by the computing device.


Panchapakesan discloses:
uncertain environment, (“the redaction layer generator 138 generates the masking object 430 for the user because the user's device has accessed the content 210 while being communicatively coupled to an unsecured or unknown network.” Panchapakesan ¶ 49)
providing a warning regarding a potential leak of sensitive information included in the notification displayed within the application window (“if the content 210 is opened in an application for editing the content 210, then the redaction layer generator 138 can generate a redaction layer for overlay over ranges of the content and lock the underlying redacted content from editing.” Panchapakesan ¶ 47) being displayed by the computing device. (“a masking object is generated because the client device 160 is communicatively coupled to an unsecured or unknown network, the masking object can include a text indicator that indicates a reason for the redaction (e.g., reference 430 in FIG. 4).” Panchapakesan ¶ 46)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Schultz in view of Deenadayal with Panchapakesan by altering the security level of Schultz based on attachment to unknown networks and providing a redaction reason indicator on redactions.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz in view of Deenadayal with Panchapakesan in order to perform dynamic content redaction based on the security status parameter of the device displaying the secured content, Panchapakesan ¶ 26, thereby securing the content when the user devices are insufficiently secure for the display of sensitive information. 

As to claims 2, 10 Schultz in view of Deenadayal in view of Panchapakesan discloses the method/machine of claims 1 and 9 and further discloses:
wherein the determination that the screen sharing application is running in an unsecure environment is based on a data communication activity (“collaboration device 220 may authenticate the one or more users based on performing a network session analysis for user device 210. For example, collaboration device 220 may access network information (e.g., a network type, an IP address, a port address, etc.), session information (e.g., a network protocol, a network trace-route, etc.), or the like, and may determine that a network connection to user device 210 satisfies a security threshold.” Schultz ¶ 33) of the screen sharing application. (“collaboration device 220 may generate the trust-score based on determining one or more trust-score factors. … Additionally, or alternatively, collaboration device 210 may utilize a network factor, such as network connection factor (e.g., based on information identifying a network, a network address, a network protocol, etc.)” Schultz ¶ 35)

As to claims 3, 11 Schultz in view of Deenadayal in view of Panchapakesan discloses the method/machine of claims 1 and 9 and further discloses:
wherein the determination that the screen sharing application is running in an unsecure environment is based on a number of displays coupled to the computing device. (“collaboration device 220 may request authentication information from the one or more users. For example, when multiple users are utilizing a particular user device 210 (e.g., an interactive multimedia whiteboard device), and when the multiple users are associated with multiple other user devices 210 (e.g., a set of mobile phones), collaboration device 220 may detect the presence of the multiple other user devices 210 (e.g., via GPS information, Wi-Fi availability information, Bluetooth information, Near-Field Communications information, LTE radio information, camera information, sound information, etc.), and may request authentication via the multiple other user devices 210.” Schultz ¶ 32, authentication via connected mobile phones. See Schultz figures 6.)


As to claims 4, 12, Schultz in view of Deenadayal in view of Panchapakesan discloses the method/machine of claims 1 and 9 and further discloses:
wherein the determination that the screen sharing application is running in an unsecure environment is based on an analysis of an image captured by a recording means coupled to the computing device. (“FIG. 1B, a new user may enter a conference room in which the third user device is providing the collaboration session. The third user device may detect the new user (e.g., via a facial-recognition camera, via a microphone, via a near-field communication detection of a particular user device being utilized by the new user, via an indication by another user of the third user device, etc.). The third user device may request an adjustment to the collaboration session (e.g., to re-calculate the trust-score for the collaboration session, and downgrade the security level accordingly) based on detecting the new user.” Schultz ¶ 15. Detecting a change in the environment.)

As to claims 6, 14, Schultz in view of Deenadayal in view of Panchapakesan discloses the method/machine/method of claims 1 and 9 but does not disclose:
wherein identifying sensitive information is based on a type of application providing the notification.

Deenadayal further discloses:
wherein identifying sensitive information is based on a type of application providing the notification. (“The screen-sharing data 142 can include information about locations of sensitive information in panes, dialog boxes, user interface elements, and areas of the operating system 160, client applications 166 including the email application 175 and the locker application 178, network sites, and the like. For example, when a particular client application 166 is opened, the screen-sharing data 142 can indicate that all or a portion of the client application 166 be hidden, blocked, blurred, or otherwise obscured in a screen-sharing stream 187.” Deenadayal ¶ 29)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Schultz with Deenadayal by providing for screen sharing and selective redaction of email lists in an email messaging application (Deenadayal Figures 7a-b).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz with Deenadayal in order to allow screen sharing of emails, presentations, documents and other content while mitigating security and privacy concerns to the organization and the presenting users, Deenadayal ¶¶ 2-3.

As to claims 7, 15, Schultz in view of Deenadayal in view of Panchapakesan discloses the method/machine/method of claims 1 and 9 and further discloses:
 wherein providing a warning regarding the potential leak of sensitive information comprises: providing a dialog requesting from a user an indication of a security state of the environment of the computing device. (“collaboration device 220 may provide information identifying a set of security levels associated with the trust-score, and may receive a user selection of a particular security level of the set of security levels that is to be utilized.” Schultz ¶ 38)

As to claims 8, 16 Schultz in view of Deenadayal in view of Panchapakesan discloses the method/machine/method of claims 7 and 15 and further discloses:
further comprising setting the security state of the environment based on information provided via the dialog. (“collaboration device 220 may provide information identifying a set of security levels associated with the trust-score, and may receive a user selection of a particular security level of the set of security levels that is to be utilized.” Schultz ¶ 38)


As to claim 19 Schultz in view of Deenadayal discloses the method of claim 17 and further discloses:
responsive to a determination that the security state (“FIG. 1B, a new user may enter a conference room in which the third user device is providing the collaboration session. The third user device may detect the new user (e.g., via a facial-recognition camera, via a microphone, via a near-field communication detection of a particular user device being utilized by the new user, via an indication by another user of the third user device, etc.). The third user device may request an adjustment to the collaboration session (e.g., to re-calculate the trust-score for the collaboration session, and downgrade the security level accordingly) based on detecting the new user.” Schultz ¶ 15. Detecting a change in the environment.)

Schultz in view of Deenadayal does not disclose:
is uncertain, providing a warning regarding a potential leak of sensitive information included in the notification displayed within the application window being displayed by the computing device.

Panchapakesan discloses:
is uncertain (“the redaction layer generator 138 generates the masking object 430 for the user because the user's device has accessed the content 210 while being communicatively coupled to an unsecured or unknown network.” Panchapakesan ¶ 49)
providing a warning regarding a potential leak of sensitive information included in the notification displayed within the application window (“if the content 210 is opened in an application for editing the content 210, then the redaction layer generator 138 can generate a redaction layer for overlay over ranges of the content and lock the underlying redacted content from editing.” Panchapakesan ¶ 47) being displayed by the computing device. (“a masking object is generated because the client device 160 is communicatively coupled to an unsecured or unknown network, the masking object can include a text indicator that indicates a reason for the redaction (e.g., reference 430 in FIG. 4).” Panchapakesan ¶ 46)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Schultz in view of Deenadayal with Panchapakesan by altering the security level of Schultz based on attachment to unknown networks and providing a redaction reason indicator on redactions.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz in view of Deenadayal with Panchapakesan in order to perform dynamic content redaction based on the security status parameter of the device displaying the secured content, Panchapakesan ¶ 26, thereby securing the content when the user devices are insufficiently secure for the display of sensitive information. 

As to claims 20 Schultz in view of Panchapakesan discloses the method of claims 19 and further discloses the elements of claim 20 as seen above in claims 7 and 8.

Claim(s) 5, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., US 2015/0271206 (filed 2014-03), in view of Deenadayal, US 2018/0336373 (filed 2017-08), Panchapakesan et al., US 2016/0378999 (filed 2015-10), and Skinner et al., US 2020/0042837 (filed 2018-07).
As to claims 5, 13, Schultz in view of Deenadayal and Panchapakesan discloses the method/machine of claims 1 and 9, but does not disclose:
wherein identifying sensitive information is based on keyword analysis.

Skinner discloses:
wherein identifying sensitive information is based on keyword analysis.
(“Run the bitmap image through an optical character recognition (OCR) algorithm to extract text and word bounding boxes;…. 3. Apply a redaction filter to the regions of the image where embodiments detect a positive match; 4. Calculate a numerical risk score for the image, in some cases normalizing the score based on a NumberOfMatches/NumberOfWords” Skinner ¶¶ 21-27).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Schultz in view of Deenadayal and Panchapakesan with Skinner by utilizing OCR sensitive text detection in the system.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz in view of Deenadayal and Panchapakesan with Skinner in order to secure shared content in to-be-shared captured screenshots, thereby preventing the sharing of confidential information during collaboration sessions, Skinner ¶ 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Duggal et al., US 2019/0279344, discloses masking notifications in a screen share system.
Skinner et al., US 10,347,293, discloses masking customer entries in a shared screen view.
Olsen, US 8,171,423, discloses a screen sharing system in which non-public data is omitted from the sharing screen.
Brieskorn et al., US 2021/0160290, discloses silently delivering meeting attendant messages to avoid disclosure during screen sharing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492